DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 9,713,240, 9,820,368, 10,314,153, and 10,674,591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a second measurement system comprising a plurality of measurement sub-systems, each sub-system configured to measure a spatial aspect of the modified target formed from the interaction between the first beam of radiation and the target material; and a control system in communication with the first and second measurement systems, the control system configured to analyze outputs from the first and second measurement systems, and to send information to the optical arrangement based on the analysis.
Claims 1-12 and 14-20 are allowed due to being dependent from allowable independent claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Hanway Chang
April 23, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881